Citation Nr: 0924632	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  06-17 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for pulmonary asbestosis to include whether severance of 
service connection, effective September 1, 2008 was proper.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active service from March 1958 to April 1962.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which granted service connection for pulmonary 
asbestosis assigning a 10 percent evaluation, effective 
November 2, 2004.  After proposing to sever service 
connection for pulmonary asbestosis in February 2008, in a 
June 2008 rating decision, the RO severed service connection 
for pulmonary asbestosis, effective September 1, 2008.  The 
10 percent rating effective November 2, 2004 to September 1, 
2008 remained in effect.

The issue of entitlement to an evaluation in excess of 10 
percent for pulmonary asbestosis is addressed in the REMAND 
portion of the decision below.


FINDING OF FACT

The applicable procedures for severing service connection for 
pulmonary asbestosis based on a change in diagnosis were not 
followed as no physician or other proper medical authority 
has certified that the diagnosis of pulmonary asbestosis upon 
which service connection was predicated was clearly 
erroneous.  


CONCLUSION OF LAW

The requirements for severance of service connection for 
pulmonary asbestosis have not been met, and service 
connection for pulmonary asbestosis is reinstated, effective 
September 1, 2008.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5112 
(West 2002); 38 C.F.R. §§ 3.102, 3.105(d), 3.159 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Once service connection has been granted, it can be severed 
only where the evidence establishes that the grant is clearly 
and unmistakably erroneous (the burden being on the 
Government), and only where certain procedural safeguards 
have been met.  Stallworth v. Nicholson, 20 Vet. App. 482, 
487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  
Severance of service connection based on any standard less 
than that set forth in 38 C.F.R. 3.105(d) is erroneous as a 
matter of law. Stallworth v. Nicholson, 20 Vet. App. at 488; 
Graves v. Brown, 6 Vet. App. 166, 170 (1994); see also 
Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

A change in diagnosis may be accepted as a basis for 
severance action if the examining physician or physicians or 
other proper medical authority certifies that, in the light 
of all accumulated evidence, the diagnosis on which service 
connection was predicated is clearly erroneous.  This 
certification must be accompanied by a summary of the facts, 
findings, and reasons supporting the conclusion.  38 C.F.R. 
§ 3.105(d).  

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that, 
when called to the attention of reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the results would be manifestly different but for the error.  
See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To warrant 
revision of a decision on the ground of clear and 
unmistakable error in a severance of service connection case, 
there must have been an error in the adjudication of the 
appeal that, had it not been made, would have manifestly 
changed the outcome, i.e., whether, based on the current 
evidence of record, a grant of service connection would be 
clearly and unmistakably erroneous.

The RO granted service connection for pulmonary asbestosis in 
March 2005 assigning a 10 percent evaluation, effective 
November 2, 2004.  The Veteran appealed this action seeking 
entitlement to a higher rating.  

The evidence considered during the March 2005 rating decision 
included an October 2004 statement from a private physician, 
which noted that a chest radiograph taken in September 2004 
was consistent with asbestos-induced pleural disease.

A December 2004 VA examination report shows the Veteran gave 
a history of asbestosis, which was diagnosed in September 
2004 when he went in and had an x-ray outside of VA.  He was 
told the x-ray was abnormal.  He had pleural plaques 
consistent with asbestosis.  He stated that while in the Navy 
he was exposed to asbestos and complained of shortness of 
breath on exertion and climbing staircases, and an occasional 
cough.  A computed tomography (CT) scan of the chest showed a 
minimal amount of bilateral calcified and noncalcified 
pleural plaques, which was consistent with asbestos-related 
pleural disease.  There was no evidence of fibrosis to 
suggest asbestosis.

A June 2005 VA examination report noted the past medical 
history.  The interpretation of a December 2004 pulmonary 
function test was moderate obstructive lung disorder; there 
was a positive bronchodilator response.  The diagnosis was 
pleural plaques.  Pulmonary function testing was ordered to 
evaluate for possible chronic obstructive pulmonary disease 
or asthma.  The Veteran's symptoms also might be from 
allergic rhinitis.  He was advised to follow up with his 
primary care physician and private pulmonologist.

A March 2006 report from the same June 2005 examiner noted 
that the medical and claims files were reviewed.  During the 
2005 examination, the examiner noted that the diagnosis was 
moderate obstructive lung disorder or chronic obstructive 
pulmonary disease.  The examiner determined that the 
condition diagnosed, chronic obstructive pulmonary disease, 
was not related to pulmonary asbestosis.  Pulmonary 
asbestosis did not cause chronic obstructive pulmonary 
disease, which was usually caused by smoking.

A private physician submitted a medical opinion in May 2006 
that after performing a spirometry and pulmonary function 
test, the Veteran was not shown to have chronic obstructive 
pulmonary disease.  The same opinion was asserted by another 
private physician in an August 2006 statement.

In March 2007, the Veteran underwent another VA examination 
by the same examiner, who found that the Veteran had chronic 
obstructive pulmonary disease caused by smoking and pleural 
plaques from exposure to asbestos.  It was noted that the 
Veteran had a history of smoking in the past.  There was no 
evidence of asbestosis (no parenchymal lung disease from 
asbestos exposure).  The deterioration of the pulmonary 
function tests was due to chronic obstructive pulmonary 
disease.  

In February 2008, the RO essentially determined that the 
proper diagnosis was instead bilateral calcified and non-
calcified pleural plaques and granted service connection for 
this disability assigning a 0 percent evaluation, effective 
November 2, 2004.  The RO also proposed to sever service 
connection for pulmonary asbestosis and provided a history of 
events which included all the medical evidence considered.  

The Veteran's private physician submitted a May 2008 
statement that the Veteran came in for a pulmonary evaluation 
for his abnormal CT scan and pulmonary function test.  After 
conducting a physical examination and evaluating x-ray and 
pulmonary function test findings, the clinical impression was 
mild chronic fibrotic changes with bullous changes in the 
bases, which was multifactorial.  Certainly, asbestos 
exposure in the past could explain his radiological findings.  
There was very minimal history of smoking to account for any 
significant limitation.  He had associated obstructive airway 
pattern secondary to his fibrosis.  The physician did not 
suspect any underlying chronic obstructive pulmonary disease 
or emphysema.  The CT scan showed chronic lung changes, and 
the x-ray showed linear fibrosis or atelectasis at the right 
lung base and mild blunting of the right costophrenic angle.

In June 2008, the RO severed service connection for pulmonary 
asbestosis, effective September 1, 2008.  The 10 percent 
rating for pulmonary asbestosis, effective November 2, 2004 
to September 1, 2008 remained.

The medical opinions in this case are contradictory.  Some 
show the Veteran as having chronic obstructive pulmonary 
disease; some do not.  The May 2008 private clinical 
evaluation shows fibrosis possibly consistent with asbestos 
exposure.  Previous examinations in March 2007 show pleural 
plaques consistent with asbestos-related pleural disease.  
The RO decided to sever service connection for asbestosis in 
this case based on a change in diagnosis.  The RO also 
provided the Veteran with a list of the history of events 
including the medical evidence considered in the February 
2008 proposed rating decision to sever service connection.  
However, the applicable procedures for severing service 
connection based on a change in diagnosis were not followed 
in this case, as no physician or other proper medical 
authority has provided a summary of all the accumulated 
evidence of record or certified "that, in the light of all 
accumulated evidence, the diagnosis on which service 
connection was predicated is clearly erroneous."  38 C.F.R. 
§ 105(d).

Therefore, the award of service connection for pulmonary 
asbestosis was improperly severed in this case and is 
reinstated, effective September 1, 2008.

This claim has been considered with respect to VA's duty to 
notify and assist.  As the claim is granted as a matter of 
law and the outcome is favorable to the Veteran, the VCAA 
does not apply and no conceivable prejudice could result due 
to this adjudication.  See Stallworth v. Nicholson, 20 Vet. 
App. at 488; Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 


ORDER

Service connection for pulmonary asbestosis was improperly 
severed and is reinstated, effective September 1, 2008.


REMAND

As the Veteran has multiple diagnoses of lung disorders, a 
medical opinion is necessary to determine what impairment is 
a result of his service-connected pulmonary asbestosis.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The Veteran should be afforded an 
examination with the appropriate 
specialist to determine the present 
severity of his pulmonary asbestosis.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished, but should include 
pulmonary function testing.  

The examiner should differentiate between 
any impairment due to the service-
connected pulmonary asbestosis and other 
lung disorders, including a discussion of 
what portion of pulmonary function test 
results (FVC & DLCO (SB)) are due to the 
service connected pulmonary asbestosis and 
which are due to other respiratory 
pathology.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  Since it is 
important 'that each disability be viewed 
in relation to its history[,]' 38 C.F.R. § 
4.1, copies of all pertinent records in 
the Veteran's claims file or, in the 
alternative, the claims file, must be made 
available to the examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


